Title: To James Madison from James A. Buchanan, 17 May 1804 (Abstract)
From: Buchanan, James A.
To: Madison, James


17 May 1804, Baltimore. “Having some time since taken the liberty of troubling you with a complaint respecting the capture of my Brig Lear, I now beg leave to communicate to you the result thereof.
“The enclosed Paper No. 1, is copy of a Letter written to my Correspondent at St Kitts, & accompanying such vouchers as I thought might be required; the paper No 2 is copy of his reply thereto, by which it appears, that the Lear was acquitted but without compensation for the detention of a valuable Vessel with a perishable Cargo, until both were nearly destroyed.
“Contrary to the advice of my Correspondent I am disposed to prosecute the appeal, for altho the Captor may be insolvent, I presume the Government is liable, inasmuch as it has permitted him to cruize without entering the security required by Treaty.”
